DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
I.	Previous Claim Objections
	Applicant’s claim amendments dated February 18, 2021 have successfully overcome all previous claim objections. Accordingly, those objections are now withdrawn.

II.	Previous Claim Rejections under 35 U.S.C. § 112
	Applicant’s claim amendments dated February 18, 2021 have successfully overcome all previous claim rejections under 35 U.S.C. § 112. Accordingly, those rejections are now withdrawn.

III.	Previous Claim Rejections under 35 U.S.C. § 103
	A.	Pryor’s Qualification as Prior Art
	Applicant requests reconsideration of the § 103 rejections, which are based on Pryor as the primary/base reference, in light of the fact that Applicant has four priority dates which predate Pryor’s effective filing date. However, it appears that the instant claims do not find adequate disclosure in these four previously filed applications. The Examiner has done a brief 
“treating … chronic prostatitis”
“massaging”
“by continuously translating said probe in a back and forth motion at a rate of motion along a longitudinal axis of said probe while said probe emits said laser energy, said rate of motion being between 2.5 and 60 millimeters per second, said translation being defined by a total distance of travel”
administering a total dose of 200-600 joules per linear centimeter of tissue treated or 13.045-310.546 joules/cm2 at a power density between .09 W/cm2 and 6.0 W/cm2
Should Applicant wish to rely on one or more of these earlier priority dates to disqualify Pryor as prior art, then the Examiner respectfully requests that Applicant provide a specific citation to where any of these previously filed applications provide adequate support for each of the four limitations listed above.

	B.	Obviousness of Claimed Dosage and Rate of Motion
	Turning to the substance of the rejections, Applicant first argues that Pryor fails to teach any dosing requirements that equate to the claimed energy dosage. Applicant argues that because of this, one of ordinary skill in the art would not be enabled by Pryor to practice Applicant’s instantly claimed method, or to find it obvious, because Pryor fails to provide any 
	The Examiner acknowledges that Applicant is correct that Pryor fails to explicitly provide a number that quantifies the total dosage or total dosage per unit area, and is similarly silent concerning many other specific method parameters. Pryor does teach multiple times that the purpose of his device is to “treat” medical conditions, including vaginal pain (as discussed in Paras. [0003] and [0011]). Thus, it is clear that Pryor envisions that this device would be used to administer some effective dosage which actually achieves the result of “treating” one or more of those conditions. However, as already conceded above, Pryor fails to teach any kind of specific dosage amount which achieves that result. The Examiner respectfully argues that, even despite this deficiency, Applicant’s claimed values are obvious in view of the analysis continued below.
	Applicant argues that Mayer similarly fails to specifically teach Applicant’s dosing. While Mayer comes closer – teaching power density in W/cm2, for instance – Applicant emphasizes that Mayer fails to specify a total energy dosage, i.e. an energy density expressed in J/cm2 (or some equivalent unit expressing energy per area). Applicant presents further remarks which explain in careful detail that simply knowing a certain parameter, e.g. the power density, would not be sufficient to know the total dose (or total applied energy). While the Examiner partially agrees with this general analysis (i.e. that knowing power density alone wouldn’t allow one to automatically know energy density as well), the Examiner respectfully disagrees on one important point – in the cited portions, Mayer explicitly teaches a treatment duration range of 10 seconds to 1 hour, as well as an example “energy level” range of 200 mW/cm2 to 1000 2 (this is actually a power density range as correctly pointed out by Applicant). Knowing both of these variables allows one to calculate the total energy density (or total “dose”). If this power density refers to the total power density averaged throughout the entire treatment time, i.e. after factoring in the downtime between adjacent pulses, then Mayer explicitly teaches a range of total energy dosage between 200 mW/cm2 x 10 seconds = 2000 mJ/cm2 = 2 J/cm2 (i.e. the lowest power density applied for the lowest duration) and 1000mW/cm2 x 3600 seconds = 3,600,000 mJ/cm2 = 3,600 J/cm2 (i.e. the highest power density applied for the longest duration). The range of 2 to 3600 J/cm2 overlaps with Applicant’s entire range of 13.045-310.546 J/cm2 and would thus render it prima facie obvious based on this analysis alone (i.e. without even factoring in routine experimentation, which is a bigger issue discussed below). See MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”) (citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)). 
If, on the other hand, Mayer’s recited power density is the amount only during the time when light is actually being emitted (i.e. not including the downtime between pulses), then Mayer’s total dosage would be some smaller range compared to the one above; for example, given a hypothetical duty cycle (i.e. ratio of pulse width/duration to the total pulse period) of 50%, the range of possible total energy densities or “dosages” would be 1 J/cm2 to 1800 Jcm2. Actually determining Mayer’s exact range of possible duty cycles is difficult because Mayer confusingly teaches in Para. [0093] and [0094] that the period is about 1 ms with pulse duration from about 150-850 ms, which appears to be a mistake because, to the best of the Examiner’s understanding of pulse parameters, the pulse period cannot be shorter than the pulse 2 above, or a fraction of that range depending on the duty cycle. Either way, it appears likely that under any interpretation, Mayer’s energy density range at least partially overlaps with Applicant’s. For example, even at a duty cycle as low as 1%, the energy density range of Mayer would be 0.02 to 36 J/cm2 which would still partially overlap with Applicant’s claimed range. 
	However, notwithstanding the entire discussion above, the Examiner respectfully asserts that the main reason why Applicant’s claimed ranges cannot be considered patentable over Pryor alone or Pryor in view of Mayer is because one skilled in the art could arrive at these ranges through simply engaging in routine experimentation. As noted in MPEP § 2144.05(II)(A), 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d 
Additional instructive information can be taken from the text of the final case listed above, In re Geisler:
When an applicant seeks to overcome a prima facie case of obviousness by showing improved performance in a range that is within or overlaps with a range disclosed in the prior art, the applicant must "show that the [claimed] range is critical, generally by showing that the claimed range achieves unexpected results relative to the  prior art range." In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Under that standard, "it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Only if the "results 
The Examiner respectfully asserts that dosage, or total energy density applied to the tissue, is clearly a variable that affects the result of the treatment and the achievement of a desired therapeutic effect (i.e. it is a result-effective variable). One of ordinary skill in the art would readily appreciate this, as well as readily understand how to evaluate whether a dosage is sufficient and whether a given dosage was more or less effective than another dosage. For instance, one of ordinary skill in the art would understand that applying too small of a dosage is problematic primarily because it will not sufficiently remedy the underlying condition or problem being treated. For example, for treatments of vaginal pain, dosages which are too small will not sufficiently resolve and eliminate the pain. On the other hand, dosages which are too large are predictably problematic because they either deliver so much energy that tissue damage occurs, and/or the dosage is so large that it introduces other unwanted side effects or risks. One of ordinary skill in the art would also realize that determining an optimal dosage would likely require a balancing of many factors, including treatment effectiveness, level of pain/discomfort caused by the treatment, the amount or severity of side effects, etc. This 
	The Examiner further respectfully asserts that, as a result of the discussion above, one of ordinary skill in the art would have found it obvious to engage in routine experimentation to discover the optimal dose, and such experimentation would in fact be routine, and not e.g. undue experimentation, because one skilled in the art would understand (1) how to experiment with different dosage amounts, i.e. by performing many different experiments at different dosage amounts, and (2) how to evaluate the positive and negative effects caused to patients as a result of those different dosage amounts, i.e. collect relevant data concerning resolution of symptoms, pain, introduction of other side effects, patient feedback, etc. One skilled in the art would then readily understand that all of this data could be analyzed to determine the optimal or best dosage amount, or more likely a range of suitable dosages (which of course might depend on a number of factors, such as more severe conditions requiring higher total dosages). 
	For extremely similar reasons, the Examiner also respectfully asserts that the rate of motion of the probe would also instantly be recognized by one skilled in the art as a result-effective variable for numerous reasons. As an initial matter, one skilled in the art would recognize that some amount of motion would need to occur because Pryor’s taught benefit of massaging necessarily implies some minimum amount of motion, and furthermore motion allows suitable treatment dosages to be applied across all intended treatment areas in the some minimum rate of motion. Furthermore, one skilled in the art would also immediately recognize that there would have to be some upper limit to how fast the probe could realistically, practically and safely be moved, as rates of speed too high would predictably lead to discomfort or unpleasantness, or potentially even injury, for the patient. Thus, one skilled in the art would readily understand that a suitable rate of motion would need to be used, and the factors involved in how to select such a speed would be similar to choosing the dosage discussed above, e.g. the skilled artisan would understand how to evaluate patient feedback to collect data as to the level of comfort of various speeds, and to therefore evaluate what range of speeds are considered sufficiently comfortable for patients to endure while also producing a sufficient therapeutic effect.
According to Applicant’s arguments, particularly the final two paragraphs on page 29 of the response, this process of experimentation discussed above appears to be more or less what Applicant actually did in order to arrive at the instantly claimed ranges. Applicant’s explanation on page 29 fails to set forth any details that would indicate that Applicant’s experimentation process was anything other than routine experimentation and optimization. According to MPEP § 2164.04, which discusses the somewhat related topic of undue experimentation as it relates to enablement, “a considerable amount of experimentation is permissible, if it is merely routine.” Time and expense are merely factors in this consideration and are not the controlling factors. United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989). In other words, experimentation can be expensive and/or be conducted over a long period of time and still qualify as “routine.” 
Applicant can alternatively rebut the prima facie case of obviousness by showing either (1) that the prior art taught away from the claimed invention, or (2) that there are unexpected results relative to the prior art. See MPEP § 2144.05(III). Additionally, please see MPEP § 716.02 which discusses the various requirements for effectively showing unexpected results. At this time, Applicant has not demonstrated either of these possible rebuttals to the prima facie case of obviousness based on routine experimentation. As such, the previous rejections are maintained.   
Finally, as a result of further searching, the following references are newly cited with this action and are provided for Applicant’s review (although not relied upon in any rejections at this time):
US Patent No. 10,687,894 to Femopase which teaches a vaginal treatment device employing laser energy (see abstract) and is translated at a rate overlapping with Applicant’s claimed rate (see Col. 6 lines 63-64: “withdrawn at a rate of 0.33 cm/s” i.e. 3.3 mm/s);
US Publication No. 2005/0004631 A1 to Benedict which teaches light delivery to the vagina (see Para. [0023]) and teaches that an accumulated energy density (i.e. total dose) in the range of 2.5-20 Joules/cm2 is “an appropriate range for many body components” (see Para. [0039] and claim 19);
US Publication No. 2011/0178584 A1 to Parmer et al. which teaches a vaginal remodeling device (see title) that uses an energy density of 90 J/cm2 (see Para. [0143]);
US Publication No. 2011/0295186 A1 to Klem which teaches an irradiation device for body cavities including the walls of the vagina (see e.g. Para. [0133]) in which the total dose applied from LEDs can range from 10-200 J/cm2 (see Paras. [0048] and [0106]);
US Publication No. 2014/0039322 A1 to Trujillo et al. which teaches a light emitting device inserted into the vagina (see e.g. Para. [0012]), and further teaches that a total dose can be approximately 150 J/cm2 but that “other doses may be appropriate as one of ordinary skill in the art can easily determine” (see Para. [0222]).


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with 119 or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications:
U.S. App. No. 12/687,965 (filed January 15, 2010), 
U.S. App. No. 12/687,991 (filed January 15, 2010, now U.S. Patent No. 10,743,929),
U.S. App. No. 12/496,216 (filed July 1, 2009, now U.S. Patent No. 8,795,264) and 
U.S. App. No. 61/077,348 (filed July 1, 2008)
fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, at the very least, there appears to be inadequate support for the following limitations recited in claim 1:
“treating … chronic prostatitis”
“massaging”
“by continuously translating said probe in a back and forth motion at a rate of motion along a longitudinal axis of said probe while said probe emits said laser energy, said rate of motion being between 2.5 and 60 millimeters per second, said translation being defined by a total distance of travel”
administering a total dose of 200-600 joules per linear centimeter of tissue treated or 13.045-310.546 joules/cm2 at a power density between .09 W/cm2 and 6.0 W/cm2

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 21, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0224584 A1 to Pryor et al. (hereinafter “Pryor”).
	Regarding Claims 1, 21, and 42, Pryor teaches a method for treating pelvic pain, chronic prostatitis, or overactive bladder (see “pain in the vaginal canal” and “overactive bladder” in Para. 3 and “vaginal pain” in Para. 11), comprising: 
providing a source (104; see FIG. 1) of laser energy (see “The apparatus comprises a light source 104 consisting of a plurality of laser diodes, light emitting diodes (LEDs), lamps, or other types of light sources” in Para. 11); 
providing a probe (100) capable of emitting laser energy to vaginal tissue or rectal tissue (see Para. 11), said probe in optical communication with said source of laser energy (see FIG. 1, Para. 11), said probe being characterized as having an outer surface (see FIG. 1, particularly the portion indicated as “102”); 
inserting said probe into a vagina or rectum of a patient such that at least a portion of said probe outer surface is in physical contact with a portion of said vaginal or said rectal tissue (see e.g. “the protuberance 102 executes rubbing and kneading massage to the vaginal tissue” in Para. 11; also see Paras. 14, 15); 
(see e.g. “In the mean time, the therapeutic light 106 that transmits through the protuberance 102 provides phototherapy treatment to the same vaginal tissue” in Para. 11; also see Paras. 14, 15); 
massaging said probe treatment surface area while illuminating said probe treatment surface area with said laser energy (see Paras. 11, 14 and 15), said massaging performed by continuously translating said probe in a back and forth motion at a rate of motion along a longitudinal axis of said probe while said probe emits said laser energy (see Para. 11), 

Pryor fails to specifically teach the following numerical treatment parameters:
said rate of motion being between 2.5 and 60 millimeters per second, said translation being defined by a total distance of travel; and administering a total dose of 200-600 joules per linear centimeter of tissue treated or 13.045-310.546 joules/cm2 at a power density between .09 W/cm2 and 6.0 W/cm2.

	Pryor does, however, teach that “the therapeutic light is effectively delivered into the vaginal tissue with desired direction, spread angle, power density, depth, and intensity distribution” (see Para. 14). It would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal treatment parameters for each particular patient including rate of motion, total In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claims 1-3, 5-6, 21-23, 25, 26, 31, 42, 43, 44, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor as applied to claim 1 above, and further in view of US 2009/0319008 A1 to Mayer (hereinafter “Mayer”).
Regarding Claims 1, 21, and 42, Pryor alone is considered to render obvious these claims as discussed above. However, as further evidence of the obviousness of the dosage parameters recited by Applicant, attention is directed to Mayer who teaches a similar invention for phototherapy of a body cavity such as the vagina, rectum, etc. (Para. 13) using a laser (Paras. 17 and 27 and claim 9) for various treatments such as pain relief (Paras. 4 and 45) including dosage parameters overlapping with and/or substantially close to Applicant’s recited dosage (see Paras. 93 and 94). It would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Pryor to select from among the known dosage parameters taught in the art, such as those taught in Mayer, because those parameters were known to be effective in providing similar relief for similar conditions in body cavities as taught by Mayer.

Regarding Claims 2, 22, and 43, Pryor teaches the method of claim 1 as discussed above but fails to teach that the laser energy is continuous. Mayer teaches a similar invention for phototherapy of a body cavity such as the vagina, rectum, etc. (Para. 13) using a laser (Paras. 17 and 27 and claim 9) for various treatments such as pain relief (Paras. 4 and 45) in which the illumination can either be continuous or pulsed (Paras. 16, 33, 37, 42, 43, 58, 60, 92). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Pryor to use continuous laser energy, as taught by Mayer, because Mayer teaches that both continuous and pulsed energy may be effective for treatment, and thus it would have been obvious to select from among the finite (i.e. two) possible solutions to providing laser energy for this kind of treatment. Additionally/alternatively, one skilled in the art would have found it obvious to select from between pulsed and continuous emission modes depending on the given situation, e.g. the particular patient, particular condition being treated, other laser parameters, etc.

Regarding Claim 3, 23, and 44, Pryor further teaches:
wherein in the case in which said probe is inserted into a vagina, said probe is further defined as having a shape selected from the group consisting of a sphere (see FIG. 1 which illustrates portion 102, shown to be a cross-section of a sphere; the Examiner notes that especially in this context of treating sensitive body cavities such as the vagina, the circular shape shown in FIG. 1 is undoubtedly meant to convey the cross-section of a sphere even though Pryor fails to show a full 3-dimensional view of the probe) that is capable of emitting said laser energy in a 120 degree to 360 degree spherical pattern (see directions of therapeutic light 106 in FIG. 1); and 
wherein in the case in which said probe is inserted into a vagina, said step of continuously translating is performed without rotation of the probe within the vagina (see e.g. Para. 11: there is no discussion of rotation being used);

Pryor fails to specifically teach that the sphere has a diameter between 1.5 and 4.0 cm. However, as discussed above, Pryor explicitly teaches that the spherical portion (102) is suitably sized for treating the vagina. As explained in MPEP § 2144.05(I), a prima facie case of obviousness exists where claimed ranges and prior art ranges overlap or are otherwise close enough that one skilled in the art would expect them to have the same properties. Here, since Pryor’s device is sized and shaped for insertion into the vagina to illuminate and massage tissues therein, i.e. the same purpose as Applicant’s device, it logically follows that Pryor’s device size is at least close enough to Applicant’s claimed size such that one skilled in the art would expect Pryor’s device size to generally yield the same properties, effects etc. as Applicant’s claimed device size, and thus Pryor renders obvious Applicant’s claimed range of diameter.
Furthermore, mere changes in size/scale are generally not patentable advances on their own absent some kind of criticality or unexpected result. See MPEP § 2144.04(IV)(A). 
Still furthermore, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal diameter for the spherical probe, e.g. based on the size of the particular body cavity In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Regarding Claims 5, 6, 25, 26, 31, 46, 47, Pryor teaches that “the therapeutic light is effectively delivered into the vaginal tissue with desired direction, spread angle, power density, depth, and intensity distribution” (see Para. 14). It would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal treatment parameters for each particular patient including probe velocity and the ratio of power density to probe velocity based upon various factors known and understood to those skilled in the art, such as the patient’s particular condition and severity of the condition, other patient health factors, etc. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claim 12, 14, 16, 18, 20, 32, 34, 36, 37, 53, and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor in view of Mayer as applied to claim 2 above, and further in view of US 2012/0253204 A1 to Ben-Yehuda (hereinafter “Ben-Yehuda”)
Regarding Claim 12, 32, and 53, Pryor in view of Mayer teaches the method of claim 2 as discussed above but fails to specifically teach the step of providing markings on 
Another reference, Ben-Yehuda, teaches a similar device in the analogous art of phototherapy of body cavities (see title, abstract) in which markings (430) are provided at fixed intervals (e.g. centimeters; see Para. 114) to correspond to different depths of insertion into the body cavity and which are visible from outside the cavity when the probe is inserted (see Paras. 112-114; also see Paras. 159-160 which describe similar markings 630 in FIG. 6B). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Pryor in view of Mayer to provide markings on the probe to indicate the linear distance the probe has been translated during said continuous movement, said markings visible from outside said vagina when said probe is inserted into said vagina, similar to the marks taught by Ben-Yehuda, because it would provide the nurse/doctor or other medical professional with a more specific ability to gauge the current depth of insertion into the body lumen at any point in time, which would assist in a variety of ways such as avoiding excessive penetration, ensuring correct delivery of therapy, and so forth.

Regarding Claim 14, Pryor in view of Mayer and Ben-Yehuda fails to specifically teach “the step of continuing said continuous translation until the applied energy has reached a predetermined dosage level, wherein said dosage level is calculated using the total distance of travel, and wherein said calculation results in joules per linear centimeter or joules In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
	Furthermore, Ben-Yehuda, teaches a similar device in the analogous art of phototherapy of body cavities (see title, abstract) in which energy application is ceased after a dosage level is reached for the purpose of avoiding overdosing, the dosage level being calculated based on the rate of movement (see Paras. 127-130) and being in joules per area (see Paras. 126, 143). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Pryor in view of Mayer and Ben-Yehuda to continue said continuous translation until the applied energy has reached a predetermined dosage level, wherein said dosage level is calculated using the total distance of travel, and wherein said calculation results in joules per linear centimeter or joules per area, as taught by Ben-Yehuda, to provide the advantage of avoiding overdosing. 

Regarding Claim 16, 34, and 54, as discussed above, Pryor in view of Mayer and Ben-Yehuda renders obvious a method including the step of providing markers on the one centimeter, it would nevertheless have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal spacing between each marker. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Here, given Ben-Yehuda’s teaching in Para. 114, a variety of spacing intervals such as 1 cm intervals or 1 inch intervals between markings would be equally obvious, particularly given that length indicators typically include individual units of the chosen unit type (e.g. rulers and measuring tapes which are in units of centimeters include 1 centimeter intervals). 

Regarding Claims 18, 20, 36, 37, 55, and 56, Pryor in view of Mayer and Ben-Yehuda renders obvious the methods of claims 2 and 14 as discussed above, but fails to specifically teach the step of providing a source of laser energy as that is operable to provide auditory or visual cues facilitating the continuous movement to be performed at a predetermined rate and wherein said auditory or visual cues rely upon input information, said input selected from the group consisting of providing probe diameter and or power density, accelerometer information, probe treatment surface area, and temperature 
However, Ben-Yehuda teaches a similar device in the analogous art of phototherapy of body cavities (see title, abstract) specifically the step of providing a source of laser energy as that is operable to provide auditory or visual cues facilitating the continuous movement to be performed at a predetermined rate (indication is provided to the physician based on the detected speed, delivered dose etc. see Paras. 79-80, 127-128 and 137-141) and wherein said auditory or visual cues rely upon input information, said input selected from the group consisting of providing probe diameter or surface area information and or power density, accelerometer information, probe treatment surface area, and temperature information (the indication is based at least on the speed and power density and the treatment surface area; see Paras. 79-80, 127-128 and 137-141); and further comprising the step of processing said input to determine the timing of said auditory or visual cues (see again Paras. 79-80, 127-128 and 137-141). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Pryor in view of Mayer and Ben-Yehuda to include the step of providing a source of laser energy as that is operable to provide auditory or visual cues facilitating the continuous movement to be performed at a predetermined rate, wherein said auditory or visual cues rely upon input information, said input selected from the group consisting of providing probe diameter and or power density, accelerometer information, probe treatment surface area, and temperature information; and further comprising the step of processing said input to 
Concerning the “linear distance” in claim 40, the Examiner notes that the determination discussed above which takes into account dosage based on speed necessarily takes into account the distance traveled, i.e. because time is also considered (see e.g. Para. 77 of Ben-Yehuda), thus the total distance traveled is a factor in the total dose calculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 10,687,894 to Femopase which teaches a vaginal treatment device employing laser energy (see abstract) and is translated at a rate overlapping with Applicant’s claimed rate (see Col. 6 lines 63-64: “withdrawn at a rate of 0.33 cm/s” i.e. 3.3 mm/s);
US Publication No. 2005/0004631 A1 to Benedict which teaches light delivery to the vagina (see Para. [0023]) and teaches that an accumulated energy density (i.e. total dose) in the range of 2.5-20 Joules/cm2 is “an appropriate range for many body components” (see Para. [0039] and claim 19);
US Publication No. 2011/0178584 A1 to Parmer et al. which teaches a vaginal remodeling device (see title) that uses an energy density of 90 J/cm2 (see Para. [0143]);
US Publication No. 2011/0295186 A1 to Klem which teaches an irradiation device for body cavities including the walls of the vagina (see e.g. Para. [0133]) in which the total dose applied from LEDs can range from 10-200 J/cm2 (see Paras. [0048] and [0106]);
US Publication No. 2014/0039322 A1 to Trujillo et al. which teaches a light emitting device inserted into the vagina (see e.g. Para. [0012]), and further teaches that a total dose can be approximately 150 J/cm2 but that “other doses may be appropriate as one of ordinary skill in the art can easily determine” (see Para. [0222]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Tuesday, March 16, 2021